


Exhibit 10.64

 

[g41234kli001.jpg]

 

HD SUPPLY HOLDINGS, INC.

FORM OF RESTRICTED STOCK AGREEMENT

FOR EXECUTIVE OFFICERS AND ASSOCIATES

 

This RESTRICTED STOCK AGREEMENT (this “Agreement”), effective
                     (the “Grant Date”), is between HD Supply Holdings, Inc., a
Delaware corporation (the “Company”), and                                     
(the “Employee”).  Capitalized terms used herein without definition shall have
the meanings set forth in the HD Supply Holdings, Inc. 2013 Omnibus Incentive
Plan (the “Plan”).

 

Section 1.                                           Grant of Restricted Stock.
The Company hereby evidences and confirms its grant to Employee, effective on
the Grant Date, of an award of                        Shares of Restricted Stock
(the”Restricted Stock”).  This Agreement is entered into pursuant to, and the
Restricted Stock granted hereunder is subject to, the terms and conditions of
the Plan, which are incorporated herein by reference. If there is any
inconsistency between any express provision of this Agreement and any express
provision of the Plan, the express provision of the Plan shall govern. [Employee
acknowledges and agrees that this award of Restricted Stock has been made in
full and final satisfaction of, and in lieu of, any stock option award to which
Employee might otherwise be entitled pursuant to Employee’s offer letter with
the Company or its subsidiaries dated                     .]

 

Section 2.                                           Vesting and Forfeiture of
Restricted Stock.

 

(a)                                 Restriction Period. Subject to the other
provisions of this Section 2, the Restricted Stock shall vest in [vesting
provisions to be determined at the time of grant]: OPTION ONE: [select: [three
(3)] [four (4)] equal annual installments on each of the [first through third]
[first through fourth] anniversaries of the Grant Date,] OPTION TWO: one hundred
percent (100%) of the shares granted shall vest and become transferable upon the
[select: [third (3rd)] [fourth (4th)] anniversary of the date of Grant Date],
subject to the Employee’s continuous employment with the Company or any of its
Subsidiaries through the applicable vesting date; provided that if the
Employee’s employment with the Company is terminated by reason of the Employee’s
death or Disability (“Special Termination”), any Restricted Stock held by the
Employee shall immediately vest as of the effective date of such Special
Termination. Upon employment termination due to Retirement, all Shares of
Restricted Stock that have not vested as of the date of Employee’s Retirement
shall further vest or be forfeited as follows: (i) unless the Administrator
determines that the Employee (x) has previously engaged in an act or omission to
act that would constitute Cause if the Employee had not retired or (y) to the
extent not otherwise included in the definition of Cause applicable to the
Employee, has engaged in Competitive Activity during the one-year period
following the Employee’s Retirement (or such longer period applicable to the
Employee) (the conduct set forth in clause (x) or (y), “Prohibited Activity”),
any Shares of Restricted Stock that would have vested on each scheduled vesting
date following Employee’s Retirement if Employee had remained in continuous
service with the Company and its Subsidiaries shall become vested on each such
date, and (ii) if the Administrator determines that Employee has engaged in
Prohibited Activity, all of Employee’s unvested Shares of

 

1

--------------------------------------------------------------------------------


 

Restricted Stock as of the date of such determination shall terminate
immediately and be forfeited without consideration therefor.  For purposes of
this Agreement, “Retirement” means termination of employment with the Company
and its Subsidiaries on or after Employee’s attainment of age sixty-two (62) and
having at least five (5) years of continuous service with the Company and its
Subsidiaries.  The Employee acknowledges that, notwithstanding that Shares of
Restricted Stock may be “unvested” following Retirement (or attainment of
eligibility for Retirement) for purposes of this Agreement, such Shares (and
related dividends paid thereon) may nevertheless be includible in income for
federal, state and local tax purposes.

 

(b)                                 Termination of Employment.  If Employee’s
employment with the Company terminates for any reason, any Restricted Stock that
is unvested as of the date of such termination and that does not, in accordance
with Section 2(a), either become vested on such date or remain eligible to vest
following an employment termination due to Retirement shall be cancelled and
forfeited effective as of the date of such termination.  The undersigned hereby
(i) appoints the Company as the attorney-in-fact of the undersigned to take such
actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such Shares that are unvested and forfeited hereunder,
(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with respect to unvested Shares of Restricted Stock
hereunder, one or more stock powers, endorsed in blank, with respect to such
Shares of Restricted Stock, and (iii) agrees to sign such other powers and take
such other actions as the Company may reasonably request to accomplish the
transfer or forfeiture of any unvested Shares of Restricted Stock that are
forfeited hereunder.

 

(c)                                  Change in Control.  In the event of a
Change in Control, the treatment of any  unvested Shares of Restricted Stock
shall be governed by Article XIV of the Plan.

 

(d)                                 Discretion of Administrator. 
Notwithstanding anything contained in this Agreement to the contrary, the
Administrator, in its sole discretion, may accelerate the vesting with respect
to the Restricted Stock granted under this Agreement, at such times and upon
such terms and conditions as the Administrator shall determine.

 

Section 3.                                           Securities Law Compliance. 
Notwithstanding any other provision of this Agreement, the Employee may not sell
the Shares acquired upon vesting of the Restricted Stock unless such Shares are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or, if such Shares are not then so registered, such sale would be exempt from
the registration requirements of the Securities Act.  The sale of such Shares
must also comply with other applicable laws and regulations governing the Common
Stock, and the Employee may not sell the Shares of Common Stock if the Company
determines that such sale would not be in material compliance with such laws and
regulations.

 

Section 4.                                           Employee’s Rights and
Obligations with Respect to Restricted Stock.

 

(a)                                 Restriction on Transfer.  Prior to the
vesting thereof, the Restricted Stock is not assignable or transferable, in
whole or in part, and it may not, directly or indirectly, be offered,
transferred, sold, pledged, assigned, alienated, hypothecated or otherwise
disposed of or encumbered (including, but not limited to, by gift, operation of
law or otherwise) other than by

 

2

--------------------------------------------------------------------------------


 

the laws of descent and distribution to the estate of the Employee upon the
Employee’s death; provided, however, that, in the event that a Participant’s
Retirement (or eligibility for Retirement) results in unvested shares of
Restricted Stock being includible in the Employee’s income for federal, state or
local tax purposes, a sufficient number of Shares of Restricted Stock shall,
notwithstanding this Section 4(a), be released from the transfer restrictions
herein so as to permit such tax liability to be satisfied with such Shares.  Any
purported transfer in violation of this Section 4(a) shall be void ab initio.

 

(b)                                 Ownership of Shares. Subject to the
restrictions set forth in the Plan and this Agreement, the Employee shall
possess all incidents of ownership of the Shares of Restricted Stock granted
hereunder, including, without limitation, (i) the right to vote such Shares of
Restricted Stock, and (ii) subject to Section 4(c), the right to receive
dividends with respect to such Shares of Restricted Stock (but only to the
extent declared and paid to holders of Common Stock by the Company in its sole
discretion), provided, that any such dividends shall be treated, to the extent
required by applicable law, as additional compensation for tax purposes if paid
on Shares of Restricted Stock.

 

(c)                                  Dividends. Any dividends with respect to
Restricted Stock (whether such dividends are paid in cash, stock or other
property) (i) shall be subject to the same restrictions (including the risk of
forfeiture) as the Restricted Stock with regard to which they are issued;
(ii) shall herein be encompassed within the term “Restricted Stock”; (iii) may
be held by the Company for the Employee prior to vesting; and (iv) if so held by
the Company, shall be paid or otherwise released to the Employee, without
interest, promptly after the vesting of the Restricted Stock with regard to
which they were issued.

 

(d)                                 Stock Certificates.  The Company may
electronically issue stock certificates or evidence the Participant’s interest
by using a restricted book entry account with the Company’s transfer agent.
Physical possession or custody of any stock certificates that are issued shall
be retained by the Company until such time as the Restricted Stock vests.

 

(e)                                  Section 83(b) Election. The Employee hereby
acknowledges that Employee may file an election pursuant to Section 83(b) of the
Code to be taxed currently on the Fair Market Value of the Shares of Restricted
Stock (“83(b) Election”), provided that, to be effective, such election must be
filed with the Internal Revenue Service no later than thirty (30) days after the
Grant Date. Any such 83(b) Election shall use as the value of the Restricted
Stock the Fair Market Value of the Restricted Stock on the Grant Date determined
as provided in the Plan, and the Employee shall take a consistent position on
the Employee’s tax returns. The Employee will seek the advice of his or her own
tax advisors as to the advisability of making such a Section 83(b) Election, the
potential consequences of making such an election, the requirements for making
such an election, and the other tax consequences of the Restricted Stock under
federal, state, and any other laws that may be applicable. The Company and its
affiliates and agents have not and are not providing any tax advice to the
Employee. Employee agrees that, if Employee makes an 83(b) Election, Employee
shall give notice to the Company of such election within 30 days of the date of
this Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 5.                                          
Non-Competition/Non-Solicitation; Confidential Information. In consideration of
the grant of the Restricted Stock, Employee agrees to the restrictive covenants
set forth in this Section 5.

 

(a)                                 Non-Competition/Non-Solicitation.  In
consideration of the receipt of the Restricted Stock granted pursuant to this
Agreement the receipt and sufficiency of which Employee hereby acknowledges, the
Employee agrees that while he or she is employed by the Company or any of its
Subsidiaries (collectively, the “Company Group”) and for a period of one
(1) year after the effective date of termination of his or her employment with
the Company Group, he or she will not directly or indirectly:

 

(i)                                     engage in any business or enterprise
(whether as owner, partner, officer, director, employee, consultant, investor,
lender or otherwise, except as the holder of not more than one percent (1%) of
the outstanding stock of a publicly-held company) that competes anywhere in
North America (collectively, the “Territory”) with the business of the Company
Group as then engaged in or proposed to be in engaged in by any member of the
Company Group or any of their respective Affiliates;

 

(ii)                                  either alone or in association with others
(x) solicit, or permit any organization directly or indirectly controlled by the
Employee to solicit, any employee of the Company Group to leave the employ of
the Company Group, or (y) solicit for employment or engage as an independent
contractor, or permit any organization directly or indirectly controlled by the
Employee to solicit for employment or engage as an independent contractor, any
person who was employed by the Company Group at any time during the term of the
Employee’s employment with the Company Group and whose employment with the
Company Group has been terminated for a period less than six months; or

 

(iii)                               solicit or otherwise attempt to establish
for himself or herself or any other person, firm or entity anywhere in the
Territory any business relationship of a nature that is competitive with the
business or relationship of any member of the Company Group with any person,
firm or corporation which was a customer, client or distributor of any member of
the Company Group at any time during the Employee’s period of employment with
the Company Group (in the case of any such activity during such period of
employment) or during the twelve-month period preceding the effective date of
the Employee’s termination of employment with the Company Group (in the case of
any activity after the effective date of termination of employment).

 

(b)                                 Confidential Information.  The Employee
agrees not to disclose any confidential or proprietary trade secrets, customer
lists, drawings, designs, information regarding product development, marketing
plans, sales plans, manufacturing plans, management organization information,
operating policies or manuals, business plans, financial records, packaging
design or other financial, commercial, business or technical information
relating to any member of the Company Group or any of their respective
Affiliates, including, without limitation, any such information or materials
that any member of the Company Group or any of their respective Affiliates
receives belonging to suppliers, customers or others who do business with any
member

 

4

--------------------------------------------------------------------------------


 

of the Company Group or any of their respective Affiliates (collectively,
“Confidential Information”), to any third person unless such Confidential
Information has been previously disclosed to the public or is in the public
domain (other than by reason of Employee’s breach of this Section 5).

 

(c)                                  Reasonable Protection.  The Company and the
Employee agree that, during the period of the Employee’s employment with the
Company Group, (i) the Employee will have a prominent role in the management of
the business, and the development of the goodwill, of the Company Group, and
will obtain Confidential Information that could be used to compete unfairly
against members of the Company Group and their respective Affiliates and
(ii) the covenants and restrictions contained in this Section 5 are necessary
for the protection of the business and goodwill of the Company Group and the
Employee considers them to be reasonable for such purpose.

 

(d)                                 Injunctive Relief.  The Employee agrees that
any breach of the covenants contained in this Section 5 is likely to cause the
Company Group substantial and irrevocable damage which is difficult to measure
and, in the event of any such breach or threatened breach, that the Company, in
addition to such other remedies which may be available, shall have the right to
(i) effect the forfeiture of any unvested Shares of Restricted Stock held by the
Employee and/or (ii) obtain an injunction from a court restraining such a breach
or threatened breach and the right to specific performance of the provisions of
this Section 5 and hereby waives the adequacy of a remedy at law as a defense to
such relief.

 

(e)                                  Blue Pencil.  The Employee agrees that in
the event that any court of competent jurisdiction shall finally hold that any
provision of this Section 5 is void or constitutes an unreasonable restriction
against the Employee, the provisions of this Section 5 shall not be rendered
void but shall apply to such extent as such court may determine constitutes a
reasonable restriction under the circumstances.

 

(f)                                   The provisions of this Section 5 shall
survive in accordance with its terms the vesting or termination of the
Restricted Stock.

 

Section 6.                                           Miscellaneous.

 

(a)                                 Holdback Agreements.  If the Company files a
registration statement under the Securities Act with respect to an underwritten
public offering of any shares of its capital stock, the Employee shall not
affect any sale, assignment, transfer, pledge, encumbrance, or other direct or
indirect disposition (including a hedge or other derivative transaction) (a
“Transfer”), including any public sale (including a sale under Rule 144 under
the Securities Act or other similar provision of applicable law) or
distribution, of any Common Stock owned by the Employee, other than as part of
such underwritten public offering, during the 20 days prior to and the 180 days
after the effective date of such registration statement (or such shorter period
as may be generally applicable to the Company’s senior-most executives).  If the
Company files a prospectus in connection with a takedown from a shelf
registration statement, the Employee shall not affect any Transfer, including
any public sale (including a sale under Rule 144 under the Securities Act or
other similar provision of applicable law) or distribution, of any Common

 

5

--------------------------------------------------------------------------------


 

Stock owned by the Employee, other than as part of such offering, for 20 days
prior to and 90 days after the date the prospectus supplement is filed with the
Securities and Exchange Commission (or such shorter period as may be generally
applicable to the Company’s senior-most executives).  The provisions of this
Section 6(a) shall survive in accordance with its terms the vesting or
termination of the Restricted Stock.

 

(b)                                 Withholding.  The award or vesting of the
Shares of Restricted Stock acquired hereunder, and the payment of dividends with
respect to such Shares, may give rise to “wages” subject to withholding.  The
undersigned expressly acknowledges and agrees that the Company and its
Subsidiaries shall have the right to deduct or withhold such amount as may be
necessary in the opinion of the Company to satisfy statutory minimum tax
withholding required in connection with such award, vesting or payment under the
laws of any country, state, city or other jurisdiction, including but not
limited to income taxes, capital gains taxes, transfer taxes and social security
contributions that are required by law to be withheld. The Company may satisfy
such withholding by any one or combination of the following methods: (i) by
requiring the Employee to pay such amount in cash or check acceptable to the
Administrator; (ii) by deducting such amount out of any other compensation
otherwise payable to the Employee; and/or (iii) such other method as may be
agreed by the parties. For these purposes, the Fair Market Value of the Shares
shall be determined in accordance with the Plan on the date that the amount of
tax to be withheld is to be determined.

 

(c)                                  Authorization to Share Personal Data.  The
Employee authorizes the Company or any Affiliate of the Company that has or
lawfully obtains personal data relating to the Employee to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent reasonably appropriate in connection with
this Agreement or the administration of the Plan.

 

(d)                                 No Guarantee of Employment.  Nothing in the
Plan or this Agreement shall interfere with or limit in any way the right of the
Company to terminate any Employee’s employment at any time, or confer upon any
Employee any right to continue in the employ or retention of the Company.

 

(e)                                  Interpretation.  The Administrator shall
have full power and discretion to construe and interpret the Plan (and any
rules and regulations issued thereunder) and this Agreement.  Any determination
or interpretation by the Administrator under or pursuant to the Plan or this
Agreement shall be final and binding and conclusive on all persons affected
hereby.

 

(f)                                   Forfeiture of Awards.  The Restricted
Stock granted hereunder (and gains earned or accrued in connection therewith)
shall be subject to such generally applicable policies as to forfeiture and
recoupment (including, without limitation, upon the occurrence of material
financial or accounting errors, financial or other misconduct or Competitive
Activity) as may be adopted by the Administrator or the Board from time to time
and communicated to the Employee, and is otherwise subject to forfeiture or
disgorgement of profits as provided by the Plan.

 

6

--------------------------------------------------------------------------------


 

(g)                                  Consent to Electronic Delivery.  By
entering into this Agreement and accepting the Restricted Stock evidenced
hereby, the Employee hereby consents to the delivery of information (including,
without limitation, information required to be delivered to the Employee
pursuant to applicable securities laws) regarding the Company and its
Subsidiaries, the Plan, this Agreement and the Restricted Stock via Company web
site or other electronic delivery.

 

(h)                                 Binding Effect; Benefits.  This Agreement
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors and assigns.  No provision of this Agreement,
express or implied, is intended or shall be construed to give any person other
than the parties to this Agreement or their respective successors or assigns any
legal or equitable right, remedy or claim under or in respect of any agreement
or any provision contained herein.

 

(i)                                     Amendment.  This Agreement may not be
amended, modified or supplemented orally, but only by a written instrument
executed by the Employee and the Company.

 

(j)                                    Assignability.  Neither this Agreement
nor any right, remedy, obligation or liability arising hereunder or by reason
hereof shall be assignable by the Company or the Employee without the prior
written consent of the other party.

 

(k)                                 Applicable Law.  This Agreement shall be
governed in all respects, including, but not limited to, as to validity,
interpretation and effect, by the internal laws of the State of Delaware,
without reference to principles of conflict of law that would require
application of the law of another jurisdiction.

 

(l)                                     Waiver of Jury Trial.  Each party hereby
waives, to the fullest extent permitted by applicable law, any right he, she or
it may have to a trial by jury in respect of any suit, action or proceeding
arising out of this agreement or any transaction contemplated hereby.  Each
party (i) certifies that no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that he, she or it and the other party hereto have been induced to enter into
the Agreement by, among other things, the mutual waivers and certifications in
this Section 6(k).

 

(m)                             Limitations of Actions. No lawsuit relating to
this Agreement may be filed before a written claim is filed with the
Administrator and is denied or deemed denied as provided in the Plan and any
lawsuit must be filed within one year of such denial or deemed denial or be
forever barred.

 

(n)                                 Section and Other Headings, etc.  The
section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

(o)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the Grant Date.

 

 

 

HD SUPPLY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name and Title

 

 

 

 

 

 

Date Signed:

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date Signed:

 

 

8

--------------------------------------------------------------------------------

 
